TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00249-CR




                                Mehdi Hassanali Patel, Appellant

                                                  v.

                                   The State of Texas, Appellee



           FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
         NO. C-1-CR-07-203572, HONORABLE MIKE DENTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury found appellant Mehdi Hassanali Patel guilty of assault with family violence.

The court sentenced appellant to one year in jail and a $4000 fine, but suspended imposition of

sentence and placed appellant on community supervision.

               Appellant was represented by retained counsel at trial. Appellant hired a different

lawyer to file a motion for new trial, which was overruled. Appellant then filed a pro se notice of

appeal. Appellant has never claimed to be indigent.

               A reporter’s record was not requested and, after appellant was given notice and an

opportunity to cure, the appeal was submitted for decision without a reporter’s record. See

Tex. R. App. P. 37.3(c)(1). The trial court found that appellant was deported to Canada following

his arrest for a controlled substance offense and that he has not made arrangements for filing a brief.
See Tex. R. App. P. 38.8(b)(4). We have examined the record before us and find no fundamental

error that should be considered in the interest of justice.

               The judgment of conviction is affirmed.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Patterson, Pemberton and Waldrop

Affirmed

Filed: May 27, 2009

Do Not Publish




                                                   2